Citation Nr: 0726740	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
fracture of the 3rd metatarsal of the right foot.

2.  Entitlement to service connection for arthritis and bone 
spurs of the right foot, including as secondary to service-
connected fracture of the 3rd metatarsal of the right foot.

3.  Entitlement to an effective date prior to January 20, 
1999 for the grant of service connection for a fracture of 
the 3rd metatarsal of the right foot.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicosities of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's right knee disability is causally or 
etiologically related to his service in the military, or 
service-connected fracture of the 3rd metatarsal of the right 
foot.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran's arthritis and bone spurs of the 
right foot are causally or etiologically related to his 
service in the military, or service-connected fracture of the 
3rd metatarsals of the right foot.  

3. On January 20, 1999, the veteran, whose military service 
ended in April 1970, filed a claim for service connection for 
a fracture of the 3rd metatarsal of the right foot; an August 
1999 rating decision granted service connection for this 
claim, and assigned a noncompensable disability rating, 
effective January 20, 1999.  

4.  In a December 2001 rating decision, the RO denied the 
veteran's claim for service connection for varicosities of 
the lower extremities.  

5.  Evidence added to the record since the RO's December 2001 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for varicosities of the lower extremities.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred in, 
or aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The veteran's arthritis and bone spurs of the right foot 
were not incurred in, or aggravated by, active service, nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3. The requirements are not met for an earlier effective date 
prior to January 20, 1999, for the grant of service 
connection for a fracture of the 3rd metatarsal of the right 
foot.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2005); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2006).

4.  The December 2001 RO decision that denied the veteran's 
claim of entitlement to service connection for varicosities 
of the lower extremities is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2005).

5.  New and material evidence has not been received to reopen 
the claim for service connection for varicosities of the 
lower extremities.  38 U.S.C.A. § 5108 (West 2005); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of December 2003, February 2004, and April 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate his petition to reopen the 
previously denied claim for service connection, as well as 
what evidence was required to substantiate his claims for 
service connection and entitlement to an earlier effective 
date.  The letters also informed the veteran of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  

Moreover, the December 2003 VCAA notification letter is 
sufficiently compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection, but that were found 
insufficient in the previous denial.  In particular, the 
veteran was told to submit evidence pertaining to the reason 
his claim was previously denied.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's petition to reopen his previously denied claim, as 
well as his claims for service connection and an earlier 
effective date, no disability rating or effective date will 
be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice for the veteran's claim for an 
earlier effective date was not completed prior to the initial 
adjudication, the claim was readjudicated thereafter.  
Furthermore, as to the veteran's claims for service 
connection and his petition to reopen, the unfavorable AOJ 
decision that is the basis of the appeal was decided after 
the issuance of initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
petition to reopen and his claims for service connection and 
an earlier effective date.  The Board has carefully reviewed 
such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's petition to reopen his previously denied claim for 
service connection and with respect to his claims for service 
connection and an earlier effective date. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a right knee 
disorder and for arthritis and bone spurs of the right foot, 
including as secondary to his service-connected fracture of 
the 3rd metatarsal of the right foot, so they must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for a right knee disorder or 
arthritis and bone spurs of the right foot during his 
military service.  The Board also notes that the veteran 
denied experiencing a trick or "locked" knee, arthritis, 
and bone deformities at his separation examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his right knee, or with 
arthritis and bone spurs of the right foot at his discharge 
from service, then he would have at least mentioned this 
during his military separation.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's right knee disorder and his 
arthritis of the right foot were initially clinically 
demonstrated in December 2003, nearly 33 years after his 
active duty service in the military had concluded.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of the disability at issue, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, the veteran's VA examination reports show 
that x-rays were negative for bone spurs of the right foot.  
As such, absent current medical evidence of bone spurs, there 
is no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  

More significantly, there is no competent clinical evidence 
that relates his current right knee disorder and arthritis of 
the right foot to his service.  The Board acknowledges that 
the veteran and Dr. F opined that the veteran's right knee 
disorder and arthritis of the right foot are related to his 
service-connected fracture of the 3rd metatarsal of the right 
foot.  However, Dr. F did not provide a rationale for his 
opinion and appears to have based his opinion on the history 
as related by the veteran, and not a review of the entire 
claims file.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  The veteran's unsubstantiated assertions 
cannot summarily be accepted as fact.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (and the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based on a factual premise or history as 
related by the veteran).

In contrast, the February 2004 VA examiner found that the 
veteran's right knee disorder was not related to his service-
connected fracture of the 3rd metatarsal of the right foot.  
Similarly, the May 2005 VA examiner noted that the veteran's 
only residual of the injury to his right foot during service 
was the well healed fracture of the 3rd metatarsal.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the opinion of the February 2004 
and May 2005 VA examiners, who reviewed the veteran's claims 
folder prior to finding that it was unlikely that the 
veteran's right knee disorder and arthritis of the right foot 
were related to his military service, is of significant 
probative value.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's right knee 
disorder and arthritis and bone spurs of the right foot were 
incurred or aggravated during or as a result of his service 
in the military, including as secondary to his service-
connected fracture of the 3rd metatarsal of the right foot.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the only evidence portending that the veteran's 
right knee disorder and arthritis and bone spurs of the right 
foot is in any way related to his service-connected fracture 
of the 3rd metatarsal of the right foot, comes from him 
personally.  As a layman, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of this.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date

As already indicated, the veteran's service in the military 
ended in April 1970.  Unfortunately, he did not file a claim 
for service connection for a fracture of the 3rd metatarsal 
of the right foot within one year of his discharge from 
service (i.e., by April 1971).  Instead, it was not until 
many decades later, on January 20, 1999, that he filed a 
claim.  Service connection was subsequently granted in an 
August 1999 rating decision, effective January 20, 1999, the 
date of receipt of his claim.

The Board finds that the effective date of January 20, 1999 
for the grant of service connection for a fracture of the 3rd 
metatarsal of the right foot is appropriate.  There is no 
indication the veteran specifically acted to file his claim 
for service connection for a fracture of the 3rd metatarsal 
of the right foot prior to January 20, 1999, which is the 
date the RO first received a written claim for service 
connection for a fracture of the 3rd metatarsal of the right 
foot.  In fact, he has not alleged that he made any attempts 
to file a claim prior to that date.  And the file is entirely 
negative for a written claim, formal or informal, until the 
claim was received by the RO on January 20, 1999.  As the 
effective date can be no earlier than the date of receipt of 
his claim, January 20, 1999, is the correct effective date in 
this particular instance.  See 38 C.F.R. § 3.400(b).

Moreover, the Board recognizes the veteran's statements that 
his fracture of the 3rd metatarsal of the right foot existed 
since his service, but points out there is no provision for 
payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of 
the claim, unless the claim is filed within one year of 
separation from service.  See 38 C.F.R. §§  3.400(b)(2).

So, for these reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for service connection of his fracture of the 
3rd metatarsal of the right foot.  Therefore, his claim must 
be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

New and Material Evidence

The veteran's claim of entitlement to service connection for 
varicosities of the lower extremities was initially 
adjudicated by the RO in a December 2001 rating decision.  
That decision was not appealed, and is final.  See 38 
U.S.C.A. § 7105.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the issue was previously characterized, the 
initial question before the Board is whether new and material 
evidence has been presented.

The evidence of record at the time of the final rating 
decision in December 2001 included the veteran's service 
medical records, private medical records, and a VA medical 
examination report.  The service medical records show that 
the veteran dropped an aircraft tire on his foot during 
service, wherein he fractured his right 3rd metatarsal in 
June 1968.  Physical examination was negative except for some 
swelling.  A subsequent, July 1969 examination report, as 
well as his November 1969 separation examination report, 
showed that the veteran had normal clinical evaluations of 
his vascular system.  

Post-service private medical records show that the veteran 
had reflux of the veins of the right lower extremity, a 
history of right lower extremity swelling and pain, and mild 
varicosities of the left leg.  M. J. F., D.O. (Dr. F) stated 
that the veteran had a history of a significant crush injury 
to the right foot, and that the veteran's disturbance of 
venous/arterial and lymphatic drainage could be the result of 
such a crush injury, concluding that the veteran's right foot 
and leg problems were the result of his 1968 injury.  

An October 2000 VA examination report found that the veteran 
had bilateral varicosities of the lower extremities, worse on 
the right; an old healed fracture of the right 3rd metatarsal 
bone secondary to injury of the right foot, without 
residuals; and degenerative changes of the left 1st 
metatarsophlangeal joint with left calcaneal spurring.

The evidence added to the record subsequent to the RO's 
rating decision includes additional VA medical records, 
private medical records, and several VA examination reports.  

A December 2003 VA examination report diagnosed the veteran 
with varicose veins of the right leg, ankle and foot.  A 
December 2003 letter from Dr. F indicates that the veteran 
had varicosities of the right foot and ankle, as well as the 
left leg.  

The February 2004 VA examination report indicates that the 
veteran had considerable varicosities of the legs with 
swelling, right leg worse than left leg.

February and March 2005 letters from M. S., D.P.M. (Dr. S) 
state that the veteran injured his right foot, ankle and leg 
during his service.  Dr. S stated that, based on the results 
on a 1998 private treatment report from Beaumont Hospital, he 
found that the veteran had an untreated soft tissue injury 
during service, which resulted in  "venous arterial 
ligamentous (muscle and tendon), damage."  Dr. S opined that 
the veteran's pain and discomfort was related to this in-
service injury.

A May 2005 VA examination report found that the veteran's 
swelling and varicose veins of the right leg, ankle, and foot 
were unrelated to the veteran's right foot injury during 
service (i.e., the fracture of the 3rd metatarsal of the 
right foot).

As stated above, evidence must be both new and material.  
This evidence was not of record at the time of the last final 
rating decision in 2001.  This evidence is not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's December 2001 rating decision.  Thus, the evidence 
is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's December 2001 denial was 
that there was no evidence of record demonstrating that the 
veteran's varicosities of the lower extremities were incurred 
or aggravated during his military service, as there was no 
record of ongoing treatment for varicosities during his 
service or evidence that the varicosities of the lower 
extremities that he has received treatment for subsequent to 
his service are related to his military service.  Many of the 
records submitted by him during the years since that prior RO 
decision refer only to the evaluation and treatment, i.e., 
the current diagnosis and severity, of his varicosities of 
the lower extremities.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

Furthermore, while the Board acknowledges that the letters 
from Dr. S indicate that the veteran's current pain and 
discomfort is related to "venous arterial ligamentous" 
damage as a result a soft tissue injury to the right leg, 
ankle and foot during service, there remains no objective 
evidence that veteran had a soft tissue injury of the right 
lower extremity or varicosities of the lower extremities 
during service.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military - such as a relevant injury sustained while 
on active duty).  In fact, the May 2005 VA examiner clearly 
found that the veteran's varicosities of the lower 
extremities were not related to his military service.  
In short, these medical records, as well as the veteran's 
testimony before the RO, do not show a causal relationship 
between his service in the military and his varicosities of 
the lower extremities, nor do they otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence has not been 
received subsequent to the final rating decision in December 
2001.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claim is not reopened.


ORDER

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
fracture of the 3rd metatarsal of the right foot, is denied.

Entitlement to service connection for arthritis and bone 
spurs of the right foot, including as secondary to service-
connected fracture of the 3rd metatarsal of the right foot, 
is denied.

Entitlement to an effective date prior to January 20, 1999 
for the grant of service connection for a fracture of the 3rd 
metatarsal of the right foot is denied.

The petition to reopen the claim for service connection for 
varicosities of the lower extremities is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


